Citation Nr: 1760290	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for atrophy of the testicles.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 and May 2014 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge in a May 2017 videoconference hearing, and a transcript of that hearing is of record. 

The Board notes that the Veteran offered testimony regarding a claim for increased rating for left ear hearing loss at a May 2017 Board hearing.  The procedural posture at that time was unclear and the Board provisionally accepted testimony.  The Board has examined the evidence of record and finds that the claim for increased rating for left ear hearing loss is not on appeal within the Board's jurisdiction.  A February 2013 rating decision continued a 0 percent rating for left ear hearing loss.  The Veteran submitted a notice of disagreement in February 2013.  A statement of the case was issued in January 2014 which addressed the issue of entitlement to an increased rating for left ear hearing loss and entitlement to service connection for a low back disability.  The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in January 2014.  In that form, the Veteran specified that he was only appealing the the claim for service connection for a low back disability.  There is no other communication of record that would constitute a timely substantive appeal following the January 2014 statement of the case.  Therefore, the Veteran's statements at the hearing may constitute an intent to file a claim.  That matter is referred to the Agency of Original Jurisdiction for appropriate action.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that his military occupational specialty as a sharp shooter and security guard further aggravated his pre-existing atrophy of testicles permanently in severity beyond the natural progression of the disorder.

Atrophy of testicles were noted under defects and diagnosis in the service entrance examination.  Therefore, the Veteran is not presumed sound as to atrophy of the testicles.  38 C.F.R. § 3.304 (2017).  The service treatment records also show that in January 1963 the file was reviewed for atrophy of the testicles.  Therefore, the Board must consider whether preexisting testicular atrophy was aggravated during or by any event of service.  38 C.F.R. § 3.306 (2017).

In a April 2014 VA examination, the examiner opined that the Veteran's atrophy of testicles was not aggravated beyond the natural progression by his military occupational specialty and any other relevant conditions during service.  The rationale provided was that the testicular atrophy likely did not change during the Veteran's time in service.  There were no adverse events and no medical investigations.  The Veteran had no medical treatment for that after service.  There was no evidence of any change in the condition during or after service.

In May 2017, the Veteran testified that during service he was frequently transferred to a security police detail and was required to help at the enlisted clubs.  As a result of that duty, he was kicked on many occasions in the groin area when dealing with altercations.  The Veteran reported that he visited then infirmary, but was told it was a common occurrence and would not be treated.  The Veteran also testified that while in service, he was informed that due to his age, a testicular surgery could not be performed.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the April 2014 VA examination is incomplete.  The examiner did not provide an adequate basis for the negative opinion.  While the examiner noted the lack of evidence in the service records, the examiner did not discuss the Veteran's lay statements or explain the basis for the opinion.  The basis of "lack of evidence during active service," alone, is not sufficient to determine that a disability is not related to service or could not have manifested thereafter as a result of service.  Beyond that, the examiner indicated there was no investigations during service, when in fact the file was reviewed in January 1963 regarding the Veteran's atrophy testicles.  While this may not be indicative of a detailed investigation, it corroborates the Veteran's statements regarding seeking treatment while in service.  As a result, a new examination is needed to fully address the Veteran's contentions.  

Additionally, the Veteran contends that the record supports a finding of service connection for a low back disability.  During the May 2017 hearing before the Board, the Veteran testified that he fell from a truck during service.  The Veteran further testified that he immediately experienced back pain, turned black and blue on his back, and was placed on medical restrictions.  The Veteran asserts that he continued to experience pain in the back following separation from service.  The Veteran has been diagnosed with degenerative osteoarthritis of the spine and spinal stenosis.  The Veteran contends that he has received ongoing treatment following separation from service.  Medical records show treatment from August 2005 to the present.  However, the records from treatment in Germany following service, which the Veteran testified were destroyed, are not of record.  

The Veteran has not received a VA examination to determine the etiology of any low back disability.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Clinical documentation dated after August 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from August 2014 to present.  Also, obtain further information from Veteran regarding civil service medical treatment at a military facility from 1994 through 2000.  Following receipt of that information attempt to obtain any records pertaining to that treatment.  If the records cannot be obtained that should be documented in the record.

2.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any atrophy of testicles.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should opine as to whether it is clear and unmistakable that any atrophy of testicles was not aggravated (permanently increased in severity beyond the natural progress of the disorder) by any in service event, injury, or illness.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  More specifically, the examiner should address the Veteran's contentions regarding kicks to the groin region during active service, and a service medical record noting the Veteran's atrophy of the testicles being recorded in January 1963.  The examiner should provide a complete rationale for all conclusions.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any low back disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that any low back disability had its onset during active service or otherwise originated during active service or is related to any event of service.  If the examiner determines that the low back disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what likely caused the low back disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should also address the Veteran's statements regarding a in service fall from a truck.  The examiner should provide a complete rationale for all conclusions.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



